Citation Nr: 1232026	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right ankle disability.

2.  Entitlement to an evaluation in excess of 40 percent for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont; which denied evaluations in excess of 30 percent and 10 percent for the Veteran's right knee and right ankle disabilities, respectively.

In an April 2008 rating decision the right knee disability was assigned a 40 percent evaluation effective April 1, 2007-the date following the expiration of her 100 percent evaluation for a total right knee replacement under Diagnostic Code 5055.

The Veteran filed a claim for compensation benefits under 38 U.S.C.A. § 1151 (West 2002); she claimed that she should be granted benefits under this section for the nine years of pain and suffering she has had following her total right knee replacement prior to February 2008.  The Veteran's right knee disability is already service connected, as is her right ankle disability, which she asserts was aggravated by the right knee disability.  As the Veteran has failed to indicate any disorder or condition that has not already been service-connected, the Board has chosen not to refer the section 1151 claims, because such claims are rightfully increased evaluation claims in this case, rather than claims for additional benefits under section 1151.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran's most recent VA examination took place in May 2007.  The examiner recommended further evaluation of the right ankle with a magnetic resonance imaging study (MRI) to evaluate underlying cartilage damage and boney involvement.  Generally VA has a duty to conduct testing and studies recommended by VA examiners.  Greene v. Derwinski, 1 Vet. App. 121, 123 (2011).  The recommended MRI has not yet been conducted.

Regarding the Veteran's increased right knee disability evaluation claim, the Board notes that Diagnostic Code 5055 is potentially applicable in this case, as noted by the Veteran's representative in their April 2012 informal hearing presentation.  In that Diagnostic Code, a 60 percent evaluation is potentially applicable for "severe painful motion or weakness" of the total right knee replacement.  

The Veteran last underwent VA examination of her right knee in May 2007-approximately 5 years ago-at which time it was noted that she had -10 (negative ten) degrees of extension and 120 degrees of flexion "without any complaints of pain" throughout that motion.  However, the VA examiner noted that after repetitive use or during flare-ups, the Veteran's right knee did not have any additional loss of motion but became extremely painful.  There was no discussion of weakness and no explicit opinion as to whether there was limitation of motion due to the extreme pain during flare-ups.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (finding VA examination inadequate where the examiner noted pain on motion but did not state whether the pain caused additional limitation of motion).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report any treatment for right knee or ankle disabilities since July 2007.  Take the necessary steps to obtain records of this treatment.

2.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner should report the ranges of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in her right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such. 

The examiner should also state whether the Veteran has chronic residuals of severe painful motion or weakness of her right knee/extremity as a result of her total knee replacement.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The Veteran should be afforded a VA examination for the right ankle disability, including an MRI, as recommended at the previous examination.

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner should report the ranges of the Veteran's right ankle dorsiflexion and plantar flexion in degrees, and provide an opinion as to the severity of any limitation of motion.

The examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

5.  The RO/AMC should review the claims file and insure that the examination reports contain all information sought in this remand.

6.  If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




